DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed April 22, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Newman et al (US 10,416,322 B1).  This action is made final necessitated by amendment. 
Response to Amendment
The amendment submitted April 22, 2022 has been accepted and entered.  Claims 1, 6, 8, 11, 15, 17, 20 are amended.  Claims 7, 16 are canceled.  New claims 21, 22 are added.  Thus, claims 1-6, 8-15, 17-22 are examined.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman et al (US 10,416,322 B1).
Regarding claims 1, 11, Newman et al discloses a system and method comprising: a plurality of radiation detectors (1001)(1001) (See Fig. 10) configured to receive radiation from a radiation source (col. 18, lines 38-44), wherein a first one of the radiation detectors (1001) is positioned to at least partially occlude a second one of the radiation detectors (1001) to attenuate the radiation received by the second radiation detector; a plurality of neutron detectors (1003) implemented as panels surrounding the first and second radiation detectors (1001) (col. 13, lines 48-56) and a processor (2005) (see Fig. 20) configured to: receive detection information provided by the first and second radiation detectors in response to the radiation, and determine a direction of the radiation source using the detection information (col. 20, lines 63-67).

    PNG
    media_image1.png
    562
    462
    media_image1.png
    Greyscale

Regarding claims 2, 12, Newman et al discloses wherein the processor is configured to: compare the received detection information with predetermined detection information associated with a predetermined direction; determine a correlation between the received detection information and the predetermined detection information associated with the predetermined direction; and wherein the direction of the radiation source is determined using the correlation (col. 25, lines 36-53).
Regarding claims 3, 13, Newman et al discloses wherein the detection information comprises a ratio of radiation counts detected by the first and second radiation detectors (See Figs. 23-24).
Regarding claim 4, Newman et al discloses wherein the direction comprises a range of angles (See Fig. 9)

    PNG
    media_image2.png
    196
    171
    media_image2.png
    Greyscale

Regarding claims 5, 14, Newman et al discloses wherein the system is configured to be moved to receive the radiation at the radiation detectors at a plurality of positions; and the processor is configured to: receive additional detection information provided by the first and second radiation detectors in response to the radiation received for each of the positions, determine a direction of the radiation source for each of the positions using the additional detection information, and determine a location of the radiation source using the determined directions (col. 21, lines 24-41).
Regarding claims 6, 15, Newman et al discloses wherein the processor is configured to: determine locations for a plurality of radiation sources; and generate a radiation map comprising the determined locations of the radiation sources (col. 22, lines 60-col. 23, line 24); and the system further comprises a communication interface configured to transmit the radiation map to a remote device (processor transmit results to an external computer (col. 7, lines 16-31).
Regarding claims 10, 19, Newman et al discloses wherein the system is configured to be provided on a user (portable unit) (col. 9, lines 62-63).
Regarding claim 20, Newman et al discloses a system comprising: a plurality of radiation detectors (1001)(1001) (See Fig. 10) configured to receive radiation from a radiation source (col. 18, lines 38-44), wherein a first one of the radiation detectors (1001) is positioned to at least partially occlude a second one of the radiation detectors (1001) to attenuate the radiation received by the second radiation detector; a plurality of neutron detectors (1003) implemented as panels surrounding the first and second radiation detectors (1001) (col. 13, lines 48-56) and a processor (2005) (see Fig. 20) configured to: receive detection information provided by the first and second radiation detectors in response to the radiation, and identify the radiation source using the detection information (col. 20, lines 63-67).
Allowable Subject Matter
Regarding claims 8-9, 17-18, the prior art fails to disclose or reasonably suggest wherein the system and method comprising: receiving neutron radiation from the radiation source at a neutron moderator shell; passing the neutron radiation from the neutron moderator shell to the neutron
radiation detectors implemented as panels surrounding the first and second gamma
radiation detectors; and providing neutron detection information by the neutron radiation detectors in
response to the neutron radiation passed from the neutron moderator shell, as claimed.
Regarding claims 21-22, the prior art fails to disclose or reasonably suggest wherein an inertial measurement unit configured to detect relative movement of the radiation detectors in relation to the radiation source; and wherein the processor is configured to: receive location information provided by a navigation system, receive relative location information provided by the inertial measurement unit, and determine an absolute location of the radiation source using the location information, the relative location information, and the detection information, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fowler et al (US 2005/0121618 A1) a portable survey instrument and methodology yield intensity of neutron radiation, intensity of gamma radiation, and a direction of impinging gamma radiation. The instrument uses a neutron detector surrounded by an essentially rectangular moderator with preferably four gamma ray detectors disposed symmetrically about the neutron detector and within the moderator. Material and dimensions of the moderator are selected so that the neutron-measurement is equally sensitive to fast and thermal neutrons. The moderator also induces angular responses to the gamma ray detectors. Responses of the gamma ray detectors are combined to yield a parameter indicative of the angular position of a source. The survey instrument is portable and suited for hand held use.

    PNG
    media_image3.png
    547
    608
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884